Citation Nr: 1638583	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-27 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to a compensable initial disability rating for bilateral flat feet.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel




INTRODUCTION

The Veteran had active duty service from March 1980 through July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A VA examination of the Veteran's feet was conducted most recently in May 2012.  Subsequent lay statements received from the Veteran report ongoing symptoms in his feet, including pain, muscle weakness in the arches of both feet, swelling, and immobility after walking for long periods of time.  In an August 2016 brief, the Veteran's representative suggests that the condition in the Veteran's feet has worsened.

In view of the foregoing, the Veteran should be arranged to undergo a new VA examination to determine the symptoms, manifestations, and impairment associated with the Veteran's flat feet and the severity thereof.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Prior to arranging the examination ordered above, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his feet since June 2012.  VA must then also make efforts to obtain the records for any additional treatment that is identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:
1.  The Veteran should be asked whether he has additional evidence pertaining to his flat feet since June 2012, and if so, assist him in obtaining it.  Relevant VA treatment records dated from June 2012 through the present should also be associated with the record.

2.  Thereafter, the Veteran should be afforded a VA examination to identify the symptoms and manifestations associated with his flat feet, any resulting impairment, and to determine the severity of the symptoms and impairment.  The Veteran's claims file should be made available to the examiner prior to the examination.  The examiner is asked to review the entire claims file in conjunction with the examination.

All appropriate tests and studies should be conducted.  Upon review of the record and the examination, the examiner should state all manifestations, symptoms, and residuals associated with the Veteran's flat feet and discuss their impact on the Veteran's general functioning, daily activities, and occupational activities.

The examiner's opinions must be accompanied by a complete and detailed rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for that inability and comment on whether further tests, evidence, or information would be useful in rendering the opinion being sought.

3.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




